Citation Nr: 0333493	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  97- 13501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for service-
connected lumbar paravertebral myositis with degenerative 
joint disease, currently evaluated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wills, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1988.

Service connection was granted for a back disability, 
denominated lumbar paravertebral myositis with degenerative 
joint disease of the spine, in an April 1993 rating decision.  
A 20 percent disability rating was assigned.

In June 1996, the veteran filed a claim for entitlement to an 
increased disability rating for service-connected lumbar 
paravertebral myositis with degenerative joint disease.  In a 
December 1996 rating decision of the Department of Veterans 
Affairs Regional Office in San Juan, Puerto Rico (the RO), 
the veteran's disability rating for service-connected lumbar 
paravertebral myositis with degenerative joint disease was 
continued at 20 percent disabling.  In December 1996 the 
veteran filed a Notice of Disagreement (NOD).  The veteran 
submitted a timely Substantive Appeal in May 1997.  

After the veteran's Substantive Appeal was filed, he 
submitted additional medical evidence.  In response to the 
evidence submitted by the veteran, the RO sent him a 
Supplemental Statement of the Case (SSOC), indicating that 
the disability rating was continued at 20 percent disabling.  
In June 2000 the veteran was afforded a VA spine examination.  
In April 2002 and June 2002 additional medical opinions were 
entered into the record.  As of a result of the additional 
development, in April 2003 the veteran was given a SSOC that 
showed that the RO had increased the veteran's disability 
rating for lumbar paravertebral myositis with degenerative 
joint disease to 40 percent disabling.  The veteran through 
his representative has continued to express disagreement with 
the assigned rating. 




REMAND

The veteran is seeking a rating in excess of the currently 
assigned 40 percent rating for his service-connected lumbar 
paravertebral myositis with degenerative joint disease.

Reasons for remand

Additional evidentiary development

Since the issuance of the April 2003 Supplemental Statement 
of Case (SSOC), the general rating formula for diseases and 
injuries of the spine was amended, effective September 26, 
2003.  See 68 Fed. Reg. 51454 (August 27, 2003). 

Under the circumstances here presented, the Board believes 
that it would not be appropriate to adjudicate the veteran's 
increased rating claim without first allowing the agency of 
original jurisdiction to evaluate the disability under the 
revised criteria.  If the decision is unfavorable to the 
veteran, he is entitled to be informed of the revised 
regulations and to submit evidence and argument thereon.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].

The record reveals that the veteran received a VA spine 
examination in June 2000. Although the April 2003 SSOC lists 
VA spine examinations in April 2002 and June 2002, the record 
shows that those examinations did not include a physical 
examination of the veteran but rather entailed review of the 
veteran's claim folder.  

The United States Court of Appeals for Veterans Claims has 
held that where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, the VA must provide a new examination.  See Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Here, the most 
recent VA examination, that actually included a physical 
examination of the veteran is dated June 2000.  Particularly 
in light of the change in the criteria for rating 
disabilities of the spine, the Board believes that the 
veteran should be afforded a new VA spine examination.

The VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  In particular, the amended 
"duty to notify" requires that VA notify a claimant of 
which portion of the information and evidence, if any, is to 
be provided by the claimant and which portion, if any, will 
be obtained by VA.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  

The record indicates that the veteran has not been given 
notice of the division of responsibilities between him and VA 
in obtaining evidence necessary to substantiate his claim for 
increased disability rating.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) [a letter from VA to a claimant 
describing evidence potentially helpful to the claimant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA].  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the regulation 
giving the Board direct authority to cure a procedural defect 
in an appeal by providing the claimant with notice under the 
VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to 
the statutory authority, 38 U.S.C. § 5103(b).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir.).  Thus, if, as here, the record has a 
procedural defect with respect to the notice required under 
the VCAA, this may no longer be cured by the Board.  
Accordingly, the Board must remand the case to the agency of 
original jurisdiction because the record does not show that 
the veteran was provided adequate notice under the VCAA and 
the Board is without authority to do so.  

In addition, in a decision promulgated on September 22, 2003, 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit found that the 30 
day period provided in § 3.159(b)(1) to respond to a VCAA 
notification letter is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  Since this case is being remanded for additional 
development, the RO will have an opportunity to address this 
matter.

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions: 

1.  The veteran should be contacted and asked 
to provide the names and locations of all 
health care providers who have recently 
examined or treated him for lumbosacral 
disorders.  VBA should then attempt to secure 
any such records which have not heretofore 
been associated with his VA claims folder.  
Any additional records so obtained should be 
associated with the claims folder.  

2.  The veteran should be afforded an 
examination to ascertain the severity and 
manifestations of his service-connected 
lumbosacral disorder.  Copies of all 
pertinent records in the veteran's claims 
file, or in the alternative, the claims file 
itself, must be made available to the 
examiner for review.  A report of the 
examination should be associated with the 
veteran's VA claims folder.

3.  In addition to the development requested 
above, the RO must review the claims file and 
ensure that all relevant VCAA notice 
obligations have been complied with. 
    
4.  Thereafter, VBA should readjudicate the 
claim under the revised schedular criteria 
for evaluating the spine that were effective 
September 26, 2003.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case with the 
revised spinal regulations.  The veteran 
should be given an appropriate opportunity to 
respond. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




